Name: Commission Implementing Regulation (EU) 2017/993 of 12 June 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  international trade
 Date Published: nan

 13.6.2017 EN Official Journal of the European Union L 149/67 COMMISSION IMPLEMENTING REGULATION (EU) 2017/993 of 12 June 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, not having been listed in Annex IV, have been listed by the Council, and are covered by the freezing of funds and economic resources under that Regulation. (2) On 12 June 2017, the Council decided to remove one person and one entity from the list of persons and entities subject to restrictive measures, set out in Annex II to Council Decision (CFSP) 2016/849 (2). The other entries have been updated. Annex V of this Regulation should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 329/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. (2) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). ANNEX ANNEX V List of persons, entities and bodies referred to in Article 6(2) (a) Natural persons referred to in Article 6(2)(a): Name (and possible aliases) Identifying information Reasons 1. CHON Chi Bu (alias CHON Chi-bu) Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. Photographs connected him to nuclear reactor in Syria before it was bombed by Israel in 2007. 2. CHU Kyu-Chang (alias JU Kyu-Chang; JU Kyu Chang) DOB: 25.11.1928 POB: South Hamgyo'ng Province, DPRK Former member of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC). Former director of the department of munitions of the Central Committee of the Workers' Party of Korea. Reported with KIM Jong Un on a warship in 2013. Director of the Machine Building Industry Department of the Workers' Party of Korea. Elected Workers' Party of Korea Central Committee alternate member in May 2016 at 7th Congress of Workers' Party of Korea, where WPK adopted a decision to continue the DPRK's nuclear programme. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 3. HYON Chol-hae (alias HYON Chol Hae) DOB: 1934 POB: Manchuria, China Korean People's Army Marshal since April 2016. Deputy Director of the General Political Department of the Korean People's Army (military adviser to late Kim Jong-Il). Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 4. KIM Yong-chun (alias Young-chun; KIM Yong Chun) DOB: 4.3.1935 Passport: 554410660 Korean People's Army Marshal. Former deputy Chairman of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC). Former Minister of the People's Armed Forces, special adviser to late Kim Jong-Il on nuclear strategy. Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 5. O Kuk-Ryol (alias O Kuk Ryol) DOB: 1931 POB: Jilin Province, China Former deputy Chairman of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes. Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 6. PAEK Se-bong (alias PAEK Se Bong) DOB:1946 Former chairman of the Second Economic Committee (responsible for the ballistic programme) of the Central Committee of the Workers' Party of Korea. Member of the National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC). Promoted to Major-General. 7. PAK Jae-gyong (alias Chae-Kyong; PAK Jae Gyong) DOB: 1933 Passport: 554410661 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to late Kim Jong-II). Present at KIM Jong Un's inspection of Strategic Rocket Force Command. 8. RYOM Yong Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 9. SO Sang-kuk (alias SO Sang Kuk) DOB: between 1932 and 1938 Head of the Department of Nuclear Physics, Kim Il Sung University. 10. Lieutenant General KIM Yong Chol (alias: KIM Yong-Chol; KIM Young-Chol; KIM Young-Cheol; KIM Young-Chul) DOB: 1946 POB: Pyongan-Pukto, DPRK Elected member of Workers' Party of Korea Central Military Commission and Workers' Party of Korea Central Committee, Vice Chairman for Inter-Korean Relations. Former commander of Reconnaissance General Bureau (RGB). Promoted to United Front Department director in May 2016 at 7th Congress of Workers' Party of Korea. 11. PAK To-Chun (alias PAK To Chun) DOB: 9.3.1944 POB: Rangrim, Jagang province, DPRK. Member of the National Security Council. He is in charge of the arms industry. It is reported that he commands the office for nuclear energy. This institution is decisive for DPRK's nuclear and rocket launcher program. Photo taken with contributors to the H-bomb test and satellite launch. 12. CHOE Kyong-song (alias CHOE Kyong song) Colonel General in the Korean People's Army. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 13. CHOE Yong-ho (alias CHOE Yong Ho) Colonel General in the Korean People's Army /Korean People's Army Air Force General. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Commander of Korean People's Army Air Force and Anti-aircraft force. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 14. HONG Sung-Mu (alias HUNG Sun Mu; HONG Sung Mu) DOB: 1.1.1942 Deputy-director of the Munitions Industry Department (MID). In charge of the development of programmes concerning conventional arms and missiles, including ballistic missiles. One of the main persons responsible for the industrial development programmes for nuclear arms. As such, responsible for the DPRK's nuclear arms-related, ballistic-missile-related, or other weapons of mass destruction-related programmes. 15. JO Kyongchol (alias JO Kyong Chol) General in the Korean People's Army. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Director of the Military Security Command. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Accompanied Kim Jong Un to largest-ever long-range artillery fire drill. 16. KIM Chun-sam (alias KIM Chun Sam) Lieutenant General, former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Director of the Operations Department of the Military Headquarters of the Korean People's Army and first vice chief of the Military Headquarters. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 17. KIM Chun-sop (alias KIM Chun Sop) Former member of the National Defence Commission which is now reformed into the State Affaires Commission (SAC), which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. At photo session for those who contributed to successful SLBM test in May 2015. 18. KIM Jong-gak (alias KIM Jong Gak) DOB: 20.7.1941 POB: Pyongyang, DPRK Vice Marshal in the Korean People's Army, rector of the Military University of Kim Il-Sung, former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 19. KIM Rak Kyom (alias KIM Rak-gyom; KIM Rak Gyom) Four Star General, Commander of the Strategic Forces (aka Strategic Rocket Forces), which now reportedly command four strategic and tactical missile units, including the KN-08 (ICBM) brigade. The EU has designated the Strategic Forces for engaging in activities that have materially contributed to the proliferation of weapons of mass destruction or their means of delivery. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Media reports identified KIM as attending the April 2016 ICBM engine test with KIM Jong Un. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Ordered ballistic rocket firing drill. 20. KIM Won-hong (alias KIM Won Hong) DOB: 7.1.1945 POB: Pyongyang, DPRK Passport: 745310010 General, Director of the State Security Department. Minister of State Security. Member of the Central Military Commission of the Workers' Party of Korea and National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), which are the key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 21. PAK Jong-chon (alias PAK Jong Chon) Colonel General (Lieutenant General) in the Korean People's Army, Chief of the Korean People's Armed Forces, Deputy Chief of Staff and Director of the Firepower Command Department. Chief of the Military Headquarters and Director of the Artillery Command Department. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear- related, ballistic-missile-related or other weapons of mass destruction- related programmes. 22. RI Jong-su (alias RI Jong Su) Vice Admiral. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Commander in chief of the Korean Navy, which is involved in the development of ballistic- missile programmes and in the development of the nuclear capacities of the DPRK naval forces. As such, responsible for supporting or promoting the DPRK's nuclear- related, ballistic-missile-related or other weapons of mass destruction- related programmes. 23. SON Chol-ju (alais Son Chol Ju) Colonel General of the Korean People's Army and Political director of the Air and Anti-Air forces, which oversees the development of modernised anti-aircraft rockets. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 24. YUN Jong-rin (alias YUN Jong Rin) General, former member of the Central Military Commission of the Workers Party of Korea and member of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC) which are all key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 25. PAK Yong-sik (alias PAK Yong Sik) Four Star General, member of the State Security Department, Minister of the People's Armed Forces. Member of the Central Military Commission of the Workers' Party of Korea and of the National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC) which are all key bodies for national defence matters in the DPRK. Was present at the testing of ballistic missiles in March 2016. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 26. HONG Yong Chil Deputy Director of the Munitions Industry Department (MID). The Munitions Industry Department  designated by the UNSC on 2 March 2016  is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2, weapons production and R&D programmes. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. HONG has accompanied KIM Jong Un to a number of events related to the development of the DPRK's nuclear and ballistic missile programmes and is thought to have played a significant role in the DPRK's nuclear test on 6 January 2016. Vice-Director of the Workers' Party of Korea Central Committee. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Present at ground jet test of new-type ICBM engine in April 2016. 27. RI Hak Chol (aliases RI Hak Chul, RI Hak Cheol) DOB: 19.1.1963 or 8.5.1966 Passport: 381320634; PS-563410163 President of Green Pine Associated Corporation (Green Pine). According to the UN Sanctions Committee, Green Pine has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related materiel from the DPRK. Green Pine specialises in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine has been designated by the UNSC. 28. YUN Chang Hyok DOB: 9.8.1965 Deputy Director of the Satellite Control Centre, National Aerospace Development Administration (NADA). NADA is subject to sanctions under UNSCR 2270 (2016) for involvement in the DPRK's development of space science and technology, including satellite launches and carrier rockets. UNSCR 2270 (2016) condemned the DPRK's satellite launch of 7 February 2016 for using ballistic missile technology and being in serious violation of resolutions 1718 (2006), 1874 (2009), 2087 (2013), and 2094 (2013). As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 29. RI Myong Su DOB: 1937 POB: Myongchon, North Hamgyong, DPRK Vice President of the Central Military Commission of the Workers' Party of Korea and Chief of Staff of the People's Armed Forces. In this capacity, Ri Myong Su holds a key position for national defence matters and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 30. SO Hong Chan DOB: 30.12.1957 POB: Kangwon, DPRK Passport: PD836410105 Passport date of expiration: 27.11.2021 First Vice-Minister of the People's Armed forces, member of the Central Military Commission of the Workers' Party of Korea and Colonel-General in the People's Armed Forces. In this capacity, So Hong Chan is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 31. WANG Chang Uk DOB: 29.5.1960 Minister for Industry and Atomic Energy. In this capacity, Wang Chang Uk is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 32. JANG Chol DOB: 31.03.1961 POB: Pyongyang, DPRK Passport: 563310042 President of the State Academy of Sciences, an organisation dedicated to the development of technological and scientific capacities of the DPRK. In this capacity, Jang Chol holds a strategic position for the development of DPRK nuclear activities and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. (b) Legal persons, entities and bodies referred to in Article 6(2)(a): Name (and possible aliases) Identifying information Reasons 1. Korea Pugang mining and Machinery Corporation ltd Subsidiary of Korea Ryongbong General Corporation (entity designated by the UNSC, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 2. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK Subsidiary of Korea Ryongbong General Corporation (entity designated by the UNSC, 24.4.2009). 3. Sobaeku United Corp. (alias Sobaeksu United Corp.) State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. 4. Yongbyon Nuclear Research Centre Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the UNSC, 16.7.2009). 6. Strategic Rocket Forces Within the DPRK national armed forces, this entity is involved in the development and operational implementation of ballistic-missile-related or other weapons of mass destruction-related programmes. (c) Natural persons referred to in Article 6(2)(b): Name (and possible aliases) Identifying information Reasons 1. JON Il-chun (alias JON Il Chun) DOB: 24.8.1941 In February of 2010 KIM Tong-un was discharged from his office as director of Office 39, which is, among other things, in charge of purchasing goods out of the DPRK diplomatic representations bypassing sanctions. He was replaced by JON Il-chun. Representative of the National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), has been elected director-general of the State Development Bank in March 2010. Elected Workers' Party of Korea Central Committee alternate member in May 2016 at the 7th Party Congress of Workers' Party of Korea, where WPK adopted a decision to continue the DPRK's nuclear programme. 2. KIM Tong-un (alias KIM Tong Un) Former director of Office 39 of the Central Committee of the Workers' Party of Korea which is involved in proliferation financing. In 2011, reportedly in charge of Office 38 to raise funds for the leadership and elites. 3. KIM Il-Su (alias Kim Il Su) DOB: 2.9.1965 POB: Pyongyang, DPRK Manager in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 4. KANG Song-Sam (alias KANG Song Sam) DOB: 5.7.1972 POB: Pyongyang, DPRK Former authorised representative of Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 5. CHOE Chun-Sik (alias CHOE Chun Sik) DOB: 23.12.1963 POB: Pyongyang, DPRK Passport 745132109 Valid until 12.2.2020 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 6. SIN Kyu-Nam (alias SIN Kyu Nam) DOB: 12.9.1972 POB: Pyongyang, DPRK Passport PO472132950 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 7. PAK Chun-San (alias PAK Chun San) DOB: 18.12.1953 POB: Pyongyang, DPRK Passport PS472220097 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 8. SO Tong Myong DOB: 10.9.1956 President of the Korea National Insurance Corporation (KNIC), KNIC Executive Management Committee Chairman (June 2012); Korea National Insurance Corporation General Manager, September 2013, acting on behalf of KNIC or at its direction. (d) Legal persons, entities or bodies referred to in Article 6(2)(b): Name (and possible aliases) Identifying information Reasons 1. Korea National Insurance Corporation (KNIC) and its branch offices (a.k.a. Korea Foreign Insurance Company) Haebangsan-dong, Central District, Pyongyang, DPRK Rahlstedter Strasse 83 a, 22149 Hamburg. Korea National Insurance Corporation of Alloway, Kidbrooke Park Road, Blackheath, London SE30LW Korea National Insurance Corporation (KNIC), a State-owned and controlled company, is generating substantial revenue, including foreign exchange, which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity.